Title: To John Adams from William MacCreery, 12 September 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Nantes 12 Sep. 1778
     
     I Received the Letter which you did me the Honor to write me under the 7th. Instant, by todays Post and observe with concern, that your many efforts to effect an exchange of Prisoners, hath heretofore proved ineffectual.
     It gives me much concern to find that my suspiscions of our Public finances being low in this country, were so well founded. It must render the situation of yourself and Colleagues very irksome. I am not less concern’d that designing men shou’d endeavour to create new embarrassments. I am disgusted at finding there are those who descend to unfair means of increasing them. A very recent instance of it has opened my Eyes a good deal, but as you justly observe, all such malevolence will be brought to light, and the real Freind to his Country appear in his just light, and reflect the disgrace due to these wicked and mistaken Men. I sincerely pray God that it may ever be the case with us, that truth and innocence may ever prove superior to deception and detraction.
     The next time that I shall have the Honor to Write you, will be, I beleive, from Bordeaux.
     I am allways Dear Sir very Respectfully Your obedient hble Servt.
     
      Will M.Creery
     
    